 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   United States Courthouse
     501 I Street, Suite 10-100
 4   Sacramento, California 95814
     Telephone: (916) 554-2700
 5   Facsimile: (916) 554-2799

 6   Attorneys for the United States

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 CASE NO. 1:19-CV-00427-LJO-EPG
12                                  Plaintiff,                 UNITED STATES’ REQUEST TO EXTEND
                                                               THE DEADLINE TO SUBMIT A JOINT
13                          v.                                 STATUS AND CONTINUANCE OF
                                                               SCHEDULING CONFERENCE;
14   APPROXIMATELY $7,800.00 IN U.S.                           ORDER THEREON
     CURRENCY,
15
                                    Defendant.
16

17
            The United States submits the following Request to Extend the Deadline to file a Joint Status
18
     Report from July 11, 2019 to September 9, 2019.
19
                                                   Introduction
20
            On April 3, 2019, the United States filed a civil forfeiture complaint in rem against the above-
21
     captioned currency (“defendant currency”), based on its involvement in federal drug law violations.
22
     The United States has served all known potential claimants to the defendant currency in a manner
23
     consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the applicable statutory
24
     authority. Additionally, public notice on the official internet government forfeiture site,
25
     www.forfeiture.gov, began on April 10, 2019, and ran for thirty consecutive days, as required by Rule
26
     G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
27
     Actions. Proof of service by publication was filed with the Court on May 10, 2019.
28
                                                                          United States’ Request to Extend the
29                                                                        Deadline to Submit a Joint Status Report
                                                           1              from July 11, 2019 to September 9, 2019
30
 1          On July 10, 2019, the United States filed a request for clerk’s default as to Siep San.

 2                                                 Good Cause

 3          The United States has served all potential claimants pursuant to law, including providing the

 4 complaint and other documents to potential claimants Siep San and Thomas Godwin via certified and

 5 first class mail, as well as personal service. Siep San and Thomas Godwin were identified on the parcel

 6 that was seized by law enforcement based on its connection to suspected federal crimes. Siep San’s

 7 and Thomas Godwin’s time to file a claim has expired. A request for clerk’s default was filed with the

 8 court against Siep San.
 9          The United States currently holds the belief that at least one of these individuals may be

10 fictitious and, accordingly, is conducting additional investigation that will support its default judgment

11 to close the case. The additional time requested will allow for a fully supported motion for default

12 judgment against those individuals who were identified on the package but did not file a claim after

13 receiving the complaint documents.

14          For these reasons, the United States seeks to continue the deadline to file a Joint Status Report

15 to September 9, 2019 (or to another date the Court deems appropriate).

16          Thus, good cause exists to extend the deadline to file a joint status report in this case from July

17 11, 2019 to September 9, 2019, or to a date the Court deems appropriate.

18                                                        Respectfully submitted,

19 Dated: July 10, 2019                                   McGREGOR W. SCOTT
                                                          United States Attorney
20
                                                          /s/ Kevin C. Khasigian
21
                                                          KEVIN C. KHASIGIAN
22                                                        Assistant U.S. Attorney

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                                          United States’ Request to Extend the
29                                                                        Deadline to Submit a Joint Status Report
                                                          2               from July 11, 2019 to September 9, 2019
30
                                                       ORDER
 1
            Pursuant to the United States’ request and good cause appearing, the Court makes the following order:
 2

 3          The deadline to file a Joint Status Report currently due on July 11, 2019 is extended to September 12,

 4 2019. The Mandatory Scheduling Conference is continued from July 18, 2019 to September 19, 2019, at

 5 10:30 am. The Court grants telephonic appearances, with each party wishing to so appear directed to use

 6 the following dial-in number and passcode: 1-888-251-2909; passcode 1024453. The parties are also

 7
     reminded to file a joint scheduling report one full week prior to the conference and email a copy of same,
 8
     in Word format, to epgorders@caed.uscourts.gov, for the Judge's review.
 9

10
     IT IS SO ORDERED.
11

12      Dated:     July 12, 2019                               /s/
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                                          United States’ Request to Extend the
29                                                                        Deadline to Submit a Joint Status Report
                                                          3               from July 11, 2019 to September 9, 2019
30
